Fourth Court of Appeals
                                    San Antonio, Texas
                                           March 16, 2021

                                        No. 04-20-00340-CV

                         IN THE INTEREST OF A.R., JR., A CHILD,


                  From the 293rd Judicial District Court, Zavala County, Texas
                              Trial Court No. 18-03-14124-ZCV
                          Honorable Maribel Flores, Judge Presiding


                                           ORDER
       Appellant appeals the trial court’s termination of his parental rights. Appellant’s court-
appointed counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), in
which he asserts there are no meritorious issues to raise on appeal. Counsel has also filed a
motion to dismiss/withdraw.

       We have held that in parental-termination appeals, a procedure akin to Anders is
necessary to best protect the statutory right to counsel on appeal, to provide a procedural
mechanism for counsel to fulfill his ethical obligations, to assist the court in deciding appeals,
and to provide consistent procedures for all indigent litigants. See In re R.R., No. 04-03-00096-
CV, 2003 WL 21157944, at *4 (Tex. App.—San Antonio 2003, no pet.).

         Appellant’s counsel has provided this court with a copy of a letter he sent to appellant.
The letter indicates that counsel informed appellant of the Anders brief and the accompanying
motion, gave him copies of these documents, and advised appellant of his rights. However, the
letter does not show that counsel fully complied with Anders procedures as articulated in Kelly v.
State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014). Specifically, the letter does not show
that counsel supplied appellant “with a form motion for pro se access to the appellate record …
to be filed within ten days, so that [appellant] may timely effectuate [his right to the record], if he
so chooses.” See Kelly, 436 S.W.3d at 320.

       Therefore, counsel is ORDERED to prepare and send to appellant, on or before March
29, 2021, a form motion for pro se access to the appellate record with a letter explaining the
motion’s purpose and providing appellant with this court’s address. See id. Counsel is
FURTHER ORDERED to file copies of the motion and the letter with the clerk of this court on
or before March 29, 2021.
                                              _________________________________
                                              Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of March, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court